DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golla et al (U.S. Pat. Pub. No. 2010/0299499 A1, hereinafter Golla).
Golla was cited in the IDS filed on 01/25/2021.

As per claim 1, Golla teaches the limitations as claimed, including a multi-threaded microprocessor, the multi-threaded microprocessor comprising:
a shared resource having a plurality of entries (Paragraph [0012]); and
shared resource logic configured to:
determine:
a number of entries, from the plurality of entries in the shared resource, that are allocated to a thread from a plurality of threads during a first time period (Paragraph [0028]), and

use the number of entries that are allocated to the thread during the first time period and the number of active entries in the shared resource for the thread during the first time period, to change an allocation limit assigned to the thread for the shared resource for a second time period (Paragraphs [0042] and [0045]).

As per claim 2, Golla teaches that changing the allocation limit assigned to the thread for the shared resource for the second time period includes decreasing the allocation limit assigned to the thread for the shared resource for the second time period (Paragraph [0037]).

As per claim 3, Golla teaches that the allocation limit assigned to the thread for the shared resource for the second time period is decreased by an incremental amount, or to a reduced allocation limit (Paragraph [0037]).

As per claim 4, Golla teaches that the shared resource logic is further configured to in response to determining that both the number of entries that are allocated to the thread during the first time period satisfies a first threshold and the number of active entries in the shared resource for the thread during the first time period satisfies a second threshold, decreasing the allocation limit assigned to the thread for the shared resource to the thread for the second time period (Paragraph [0040]).

As per claim 8, Golla teaches that changing the allocation limit assigned to the thread for the shared resource for the second time period includes increasing the allocation limit assigned to the thread for the shared resource for the second time period (Paragraph [0040]).

As per claim 9, Golla teaches that increasing the allocation limit assigned to the thread for the shared resource for the second time period includes increasing the allocation limit assigned to the thread for the shared resource to the thread for the second time period to a total number of entries available in the shared resource (Paragraph [0040]).

As per claim 10, Golla teaches that the shared resource logic is further configured to: in response to determining that either the number of entries that are allocated to the thread during the first time period does not satisfy a first threshold or the number of active entries in the shared resource for the thread during the first time period does not satisfy a second threshold, increasing the allocation limit assigned to the thread for the shared resource for the second time period (Paragraph [0040]).

As per claim 11, Golla teaches that values for the first threshold and the second threshold are selected based upon the number of entries in the shared resource that are allocated to the thread time period (Paragraph [0040]).

As per claim 12, Golla teaches that the shared resource logic is further configured to: in response to determining that either the number of entries that are allocated to the thread during the plurality of time periods does not satisfy a first threshold, or the number of active entries in the shared resource for the thread during the plurality of time periods does not satisfy a second threshold, 

As per claim 13, Golla teaches that the number of active entries in the shared resource for the thread during the first time period is a least number of active entries in the shared resource for the thread during the first time period (Paragraph [0040] teaches increasing an allocation, which means at the time period immediately before the allocation increase, the number of entries would be a least number for a time period).

As per claim 14, Golla teaches that prior to the first time period, the thread is assigned an allocation limit that is a total number of entries in the shared resource that are available in the shared resource (Paragraph [0033]).

As per claim 15, Golla teaches that the shared resource is one or more of a load queue, a register file, or a reservation station (Paragraph [0028]).

As per claim 16, Golla teaches that the first time period is a first clock cycle window and the second time period is a second clock cycle window (Paragraph [0028]).

As per claims 17-19, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golla in view of Kim et al (U.S. Pat. Pub. No. 2020/0183744 A1, hereinafter Kim).

As per claim 5, Golla does not teach that the shared resource logic is further configured to: determine a usefulness metric for the thread, wherein the usefulness metric is a ratio of the number of active entries in the shared resource for the thread to the number of entries that are allocated to the thread, and compare the usefulness metric for the thread to a usefulness threshold to determine whether to change the allocation limit for the thread.



	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Kim with those of Golla in order to allow for Golla’s microprocessor to more efficiently determine which threads need a higher allocation, which could increase the desirability of its use by potential consumers.

As per claim 6, Kim teaches that the shared resource logic is further configured to: for each clock cycle of a clock cycle window, determine and compare the usefulness metric for the thread to the usefulness threshold, and in response to the usefulness metric for the thread not satisfying the usefulness threshold for each clock cycle of the clock cycle window, decreasing the allocation limit for the thread (Paragraph [0231]).

As per claim 7, Kim teaches that the shared resource logic is further configured to change the allocation limit for the thread based upon the usefulness metric for the thread (Paragraph [0231]).

As per claim 20, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196